Per Curiam.

Appellants contend that under Section 2941.51, Revised Code, each appellant is entitled to a fee of $300. Appellee contends that under the statute appellants are entitled to only a total fee of $300.
That section provides that "counsel * * * shall be paid for their services by the county, and shall receive therefor:
" (A) In a case of murder * * * such compensation and expenses as the trial court may approve.
"(B) In other cases of felony, such compensation as the trial court may approve, not exceeding three hundred dollars and expenses as the trial court may approve.
( i * # #
"The county auditor shall draw his order on the county treasurer for the payment of such counsel in the amount fixed by the court, plus expenses as the court may fix, and certified by the court to the auditor.”
The word, "counsel,” in the above-quoted section is used in the plural as well as in the singular, as is evidenced by the words, “counsel * * * shall be paid for their services.” The section limits to $300 the amount the court may allow counsel for the services they have rendered.
Upon the facts alleged in the petition, appellants have not shown a clear legal duty on the part of the appellee to draw an order on the county treasurer for the additional payment of $150 to each appellant.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O ’Neill, Herbert, Schneidee and Brown, JJ., concur.